Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 1 of 9 PageID: 503



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


JERRY SOMERSET,

                    Plaintiff,                      Civ. No. 17-993 (KM)

      V.


THE STATE OF NEW JERSEY,                                  OPINION
et al.,

                    Defendants.


KEVIN MCNULTY, U.S.D.J.:
      This action stems from the dissolution of a business venture between
Jerry Somerset and Joseph Elam. Somerset sues under the Americans With
Disabilities Act (“ADA”), 42 U.S.C.   § 12101, et seq., and for breach ofconfract,
among other causes of action. Somerset alleges that he made the down
payment on a van for Elam to drive in connection with their floor refurbishing
business. Elam, Partners Pharmacy, LLC, and Strategic Delivery Systems
(“SOS”) allegedly violated an agreement regarding the purchase and commercial
use of the van.
      Somerset sued Elam in state court; the matter went to trial; and
judgment was entered in favor of Elam. Somerset v. Elam, No. DC-0631 1-15
(N.J. Superior Court, Law Division, Special Civil Part) (the “State Court
Action”). Thereafter, Somerset brought suit in federal court against Joseph
Elam; the State of New Jersey; the Hon. Frank Covello, J.S.C., who presided in
the State Court Action; Lawrence D. Eichen, Elam’s attorney in the State Court
Action; SDS (seemingly a business in which Elam used the van); and Partners
Pharmacy, LLC. In an earlier opinion and order, I dismissed with prejudice
Somerset’s claims against the State, Judge Covello, and Partners Pharmacy,
LLC. (DE 60, 61).



                                              1
 Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 2 of 9 PageID: 504



      Now before this Court are SDS’s motions to dismiss the complaint for
failure to state a claim pursuant to Fed. R. Civ. P. l2(b)(6) and to set aside the
entry of default pursuant to Fed. R. Civ. P. 55(c). (DE 62). For the reasons
stated herein, the motions will be granted.
II.   FACTUAL AND PROCEDURAL SUMMARY
      A.    Procedural History
      I describe the background of the prior state court action in the
September 29, 2017 Opinion in this case. (DE 30, as amended on December
20, 2018 at DE 70, DE 71). I incorporate that Opinion here and refer the
parties to Section II of that Opinion for a more complete background of the
prior state court action. (DE 70 at 6).
      In short, Somerset filed a complaint against Elam in state court in
November 2015, alleging that, inter alia, Elam improperly used the van for his
own purposes and failed to share the profits with Somerset. Somerset v. Elam,
No. DC-06311-l5 (N.J. Superior Court, Law Division, Special Civil Part) (DE
24-7 at 2). Judge Covello ruled in Elam’s favor. Id. Subsequently, Somerset
filed a complaint in this federal court action on February 14, 2017. (DE 1).
      In May 2017, Somerset requested an entry’ of default against Partners
Pharmacy, LLC, and SDS for failure to plead or otherwise defend, which the
Clerk of the Court entered. (DE 23).
      The other defendants besides SDS then filed motions to dismiss the
original complaint. (DE 8, 24, 25). Partners Pharmacy also moved to vacate the
Clerk’s entry of default. On September 26, 2017, I granted those defendants’
motions, dismissing the complaint without prejudice to the filing of a motion
for leave to amend the complaint and vacating the Clerk’s entry of default as to
Partners Pharmacy. (DE 30, 31). On October 23, 2017, Somerset filed an
amended complaint, which is the currently operative pleading. (DE 37).
      The defendants Partners Pharmacy, the State of New Jersey, and Judge
Covello then moved to dismiss the amended complaint. (DE 39, 49). On June
20, 2018, I granted those defendants’ motions, dismissing the amended


                                              2
Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 3 of 9 PageID: 505



complaint with prejudice as to Partners Pharmacy, the State of New Jersey,
and Judge Covello. (DE 60, 61).
      Prior to the disposition of the motions to dismiss the amended complaint,
in a letter filed on May 10, 2018, SDS sought to join Partners Pharmacy’s
motions to dismiss and to vacate the entry of default. (DE 57). In that letter,
SDS explained that it did not receive notice of either the original complaint or
the amended complaint. (Id.). In addition to seeking to join Partners
Pharmacy’s motion to dismiss, SDS also sought to enter its appearance and
vacate the entry of default, noting that dismissal is appropriate “[bjecause
Somerset alleges the same allegations against [SDS] as he does Partners
[Pharmacy].” (DE at 1).
      Somerset disputed that SDS was not properly served and asserted that
the United States Marshal Services confirmed return receipt served on SDS.
(DE 59). Rather than allow SDS to join Partners Pharmacy’s motion to dismiss,
I requested that SDS file formal motions to vacate the entry of default and to
dismiss the amended complaint. (DE 60 at 2, n. 1). SDS complied with that
request and filed the current motions to dismiss the amended complaint and to
vacate the entry of default against it. (DE 62).
      B.     Factual Allegations
      Somerset’s allegations involve the dissolution of a business venture
between Somerset and Elam, whereby Somerset provided the money for a van
that would be driven by Elam as part of their business, and they would split
the profits. Somerset complains that Elam used the van for unauthorized
purposes and failed to split the proceeds with Somerset. Additional detail on
these allegations is contained in the previous opinions resolving the earlier
motions to dismiss. (DE 60, 70)
      With respect to SDS specifically, Somerset sets forth the following
allegations in the amended complaint.’ Partners Pharmacy is the parent entity

      For ease of reference, I will cite to Somerset’s amended complaint (DE 37) as
“AC” and refer. to the page on which the allegation or claim is made, as the amended
complaint lacks numbered paragraphs.

                                            3
Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 4 of 9 PageID: 506



of SDS. SDS is in the business of procuring medicine and medical equipment
and delivering it to mental health facilities and nursing homes. (AC at 1-2).
       On several occasions Somerset joined Elam in the van when making
deliveries of medical supplies from Partners Pharmacy and SDS to a health
care provider called Ancora Psychiatric Hospital. (AC at 5). Somerset seeks
money damages from SDS for the use of the van, supposedly because SDS
“should have known that the business contract existed” between himself and
Elam regarding use of van. (AC at 6). In other words, SDS was allegedly aware
of the contract between Elam and Somerset, but nevertheless allowed Elam to
use the van to deliver their products.
IV.    ANALYSIS
       A.       Motion to Vacate Entry of Default
       SDS argues that there is good cause to vacate the Clerk’s May 8, 2017
entry of default against it is because it was never served with the original
complaint, the amended complaint, or the entry of default. (DE 62-1 at 1-2). I
agree that there is good cause to vacate the Clerk’s entry of default against
SDS.
       “There is a distinction between a default standing alone and a default
judgment.   .   .   .   Less substantial grounds may be adequate for setting aside a
default than would be required for opening a judgment.” Feliciano, 691 F.2d at
656. “Any doubt should be resolved in favor of setting aside the        [entry of



default] so that cases may be decided on their merits.” Id.; I-fritz v. Woma Corp.,
732 F.2d 1178, 1181 (3d Cir. 1984) (noting that the Third Circuit has
“repeatedly stated [its] preference that cases be disposed of on the merits
whenever practicable.”); Beauty Plus Trading Co. v. Bee Sales Co., No. 15-8502
(ES) (MAR), 2017 WL 706604, at *2 (D.N.J. Feb. 21, 2017).
       A motion to vacate default is governed by Fed. R. Civ. P. 55. Rule 55(c)
provides that “[t]he court may set aside an entry of default for good cause.”
Fed. R. Civ. P. 55(c). The decision to vacate default is left to the sound




                                                   4
Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 5 of 9 PageID: 507



discretion of the district court. Venus v. Polize, Inc., No. 16-679 (MAS) (LHG),
2017 WL 6626314, at *1 (D.N.J. Dec. 28, 2017). When deciding whether to
vacate default, the court must consider three factors: (1) whether the non-
defaulting party will be prejudiced if the default is lifted; (2) whether the
defaulting party has a meritorious defense; and (3) whether culpable conduct of
the defaulting party led to the default. See Feliciano v. Reliant Tooling Co., 691
F.2d 653, 656 (3d Cir. 1982); see also United States v. $55,518.05 in U.S.
Currency, 728 F.2d 192, 195 (3d Cir. 1984); Days Inns Worldwide, Inc. v. Devils
Lake Hosp., Inc., No. 12-5022 (ES) (SCM), 2013 WL 12302984, at *2 (D.N.J.
May 22, 2013), report and recommendation adopted, No. 12-5022, 2013 WL
12302981 (D.N.J. June 21, 2013).
      I analyze those three Rule 55(c) factors in turn.
             1.    Whether the non-defaulting party will be prejudiced if
                   the default is lifted
      There is no particular prejudice to Somerset here. No discovery has been
taken in this case. SDS seems to be a marginal defendant whose liability is
likely to rise or fall with that of the others. There is no indication that, in the
interim, any relevant evidence was lost, or anything occurred that would hinder
the plaintiffs presentation of his case.
             2.     Whether the defaulting party has a meritorious defense
      SDS points to a meritorious defense. As discussed below, Somerset has
failed to set out a claim against SDS for which relief can be granted. See
Section IV.B., infra.
             3.     Whether culpable conduct of the defaulting party led to
                    the default
      Based on the certifications SDS filed with its motion to vacate default,
SDS’s conduct was not a culpable cause of the entry of default against it. SDS
has attested that it was not made aware of the original complaint, the entry of
default, or the amended complaint until May 2018, which was a year after the
May 2017 entry of default. This action came to the attention of SDS, it says,
only through the happenstance of a public records search. (DE 62-3         9 2, 4, 5).

                                              5
    Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 6 of 9 PageID: 508



         SDS certifies that it has never been served with the original complaint or
the amended complaint. (DE 62-3       ¶ 2). SDS also points out that Somerset’s
purported “proof of service” of the original complaint on SDS on March 1, 2017
does not state the name and title of the individual served on SDS’s behalf. (DE
62-2 ¶ 3, p. 23; DE 62-3 ¶ 3). SDS has no internal record of being served with
any document on that day. (DE 62-3 ¶ 3). It also has no internal record of
being served with Somerset’s request for default against it. (DE 62-3 ¶ 4).
         Interpreting the record in the light most generous to Mr. Somerset, there
is no indication that SDS is guilty of anything more than negligence. See Hritz
v. Woma Corp., 732 F.2d 1178, 1183 (3d Cir. 1984) (noting that negligence does
not satisfy the culpable conduct standard for vacating default). In particular,
there are no indicia of willful or bad faith conduct, and SOS appears to have
responded quickly once it became aware of this case. Indeed, after SDS found
out about this case in May 2018, it entered an appearance the same month
and sought to join the other defendants’ motions to dismiss and vacate default.
(DE 62-3      ¶ 6; DE 56, 57, 58).
         Overall, the three factors weigh in favor of vacating the entry of default.
Therefore, I will grant SDS’s motion to vacate default pursuant to Rule 55(c).2
         B.     Motion to Dismiss the Amended Complaint
         SDS argues that Somerset’s amended complaint fails to set forth a clear
and plain statement demonstrating the wrong that SDS committed and the
basis for Somerset’s entitlement to relief. (DE 62-1 at 13-17). 1 agree that the
amended complaint fails to set forth a cognizable cause of action as to SDS.
                1. Applicable Standard
         Fed. R. Civ. P. 12(b)(6) provides for the dismissal of a complaint, in whole
or in part, if it fails to state a claim upon which relief can be granted. The
defendant, as the moving party, bears the burden of showing that no claim has
been stated. Hedges u. United States, 404 F.3d 744, 750 (3d Cir. 2005). In

2      sos makes the additional argument that Somerset filed his amended complaint
after the entry of default against it, which effectively mooted the earlier entry of
default. (DE 62-1 at 10). I need not reach that argument.

                                               6
Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 7 of 9 PageID: 509



deciding a Rule 12(b)(6) motion, a court must take the allegations of the
complaint as true and draw reasonable inferences in the light most favorable to
the plaintiff. Phillips   i-i.   County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).
       Fed. R. Civ. P. 8(a) does not require that a complaint contain detailed
factual allegations. Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also Umland v, PLANCO Fin. Seru., Inc., 542 F.3d 59, 64 (3d Cir. 2008).
That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’         .   .       .   it asks for more than a sheer
possibility.” Iqbal, 556 U.S. at 678.
       Where the plaintiff, like Somerset here, is proceeding pro se, the
complaint is “to be liberally construed,” and, “however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted by’ lawyers.”
Erickson a Pardus, 551 U.S. 89, 93-94 (2007). Nevertheless, “pro se litigants
still must allege sufficient facts in their complaints to support a claim.” Mala v.
Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “While a litigant’s
pro se status requires a court to construe the allegations in the complaint
liberally, a litigant is not absolved from complying with Twombly and the
federal pleading requirements merely because s/he proceeds pro se.” Thakar u.
Tan, 372 F. App’x 325, 328 (3d Cir. 2010) (citation omitted).




                                                           7
Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 8 of 9 PageID: 510



             2.   Discussion
      In the earlier opinion dismissing the complaint, I wrote the following with
respect to the allegations against Partners Pharmacy:
      [Somerset’s] allegations, however liberally read, come nowhere near
      stating a claim against Partners Pharmacy. It is alleged that Partners
      failed to pay, but it is impossible to discern why Partners would be liable
      to pay. It is not alleged what, if anything, Partners did in relation to
      Elam; what services, if any, Elam performed for Partners; and what
      obligations Partners could have had under the agreement, which was
      between Somerset and Earn. It is not alleged that Partners discriminated
      against Somerset or denied him access to anything.

(DE 70 at 20). The same might be said for the allegations against SDS in all
respects. The amended complaint does not substantially distinguish between
the role of SDS and that of Partners Pharmacy. SDS, like Partners, was not a
party to the Somerset/Elam contract and had no obligations under it.
      Mr. Somerset’s essential allegation against SDS is that Somerset and
Earn were together in the van on several occasions when making deliveries on
behalf of SDS. (AC at 5). From this, he infers that SDS was aware of the
agreement between Elam and Somerset. The theory seems to be some form of
tortious interference or participation in Elam’s breach of contract. The initial
problem is that, as a result of the state court trial verdict, it is res judicata that
Elam himself did not breach the contract. And if Elam himself did not breach,
then SDS cannot have done so derivatively. The second problem is that
wrongdoing on the part of SDS cannot be inferred from its knowledge that
Elam and Somerset both occupied the van when making deliveries for SDS.
This would not suggest that Elam was failing to split profits with Somerset as
agreed. Nor, in fact, does this allegation plausibly suggest that SDS was aware
of the terms of the Somerset/ Elam agreement at all.
      Overall, the allegations against SDS are bare. Even with the liberal
construction afforded pro se plaintiffs, the facts in the amended complaint do
not plausibly suggest any cognizable claim against SDS. As in the case of the
closely parallel second dismissal of the claims against Partners Pharmacy,


                                              S
Case 2:17-cv-00993-KM-JBC Document 77 Filed 03/04/19 Page 9 of 9 PageID: 511



amendment would be futile. This dismissal of the claims against SDS is
therefore with prejudice.
                                CONCLUSION
      For the foregoing reasons, the motions filed by SDS to vacate the entry of
default and to dismiss the amended complaint are GRANTED. The grant of the
motion to dismiss is with prejudice as to SDS.
      An appropriate Order follows.


Dated: March 4, 2019




                                           KEVIN MCNULTY
                                           United States District Judge




                                          9
